           Case 1:18-cv-01527-DAD-GSA Document 17 Filed 07/22/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11     ALFREDO RUDY PENA,                       1:18-cv-01527-NONE-GSA-PC
12
                              Plaintiff,        ORDER ADOPTING FINDINGS AND
                                                RECOMMENDATIONS; DISMISSING THIS CASE
13
                  v.                            WITH PREJUDICE AND DIRECTING THE
                                                CLERK OF COURT TO CLOSE CASE
14
       STUART SHERMAN, et al.,
                                                (Doc. No. 15)
15
                              Defendants.
16

17

18          Alfredo Rudy Pena (“plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983 (“§ 1983”). The matter was
20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
21   Rule 302.
22          In his second amended complaint, plaintiff alleges as follows. In 2015, while
23   incarcerated at Solano State Prison, plaintiff was diagnosed with the eye condition uveitis and
24   received treatment. (Doc. No. 11 at 6.) During 2016, plaintiff’s uveitis symptoms returned
25   while he was incarcerated at the California Substance Abuse and Treatment Facility and State
26   Prison (SATF) in Corcoran, California. (Id. at 5.) Plaintiff states that he received treatment
27   “with no delay.” (Id.) However, on December 4, 2017, while still at SATF, plaintiff again
28   began experiencing symptoms, including pain, redness, and swelling. (Id. at 3.) Plaintiff

                                                     1
           Case 1:18-cv-01527-DAD-GSA Document 17 Filed 07/22/20 Page 2 of 6



 1   alleges that despite seeing three different healthcare providers (defendants Leif Agbayani,
 2   Frank Chang, Meshelle Lindsey, and Julius Metts), for fourteen days he received inadequate
 3   treatment of his condition, which included being prescribed inappropriate medications and
 4   denied access to specialist care. (Id. at 3, 5, 6.) After two weeks of worsening symptoms,
 5   including significant pain, plaintiff was seen by a specialist and treated. (Id.) Plaintiff
 6   attributes his allegedly deficient medical care to an absence of information about his uveitis in
 7   his medical records. (Id.) In his second amended complaint, plaintiff brings three claims under
 8   the Eighth Amendment for deliberate indifference to a serious medical need.
 9          On April 13, 2020, findings and recommendations were entered, recommending that
10   this action be dismissed, with prejudice, due to plaintiff’s failure to state a claim upon which
11   relief may be granted. (Doc. No. 15.) The magistrate judge found that there were no personal
12   allegations against ten of the named defendants1 and recommended dismissing those ten from
13   the action because § 1983 claims require an allegation that a named defendant personally acted,
14   or failed to act, resulting in a violation of a constitutional right. (Id. at 5-6.) Of the remaining
15   four defendants (Agbayani, Change, Lindsey, and Metts), plaintiff alleged merely that Lindsey,
16   a nurse, was the healthcare provider who ultimately referred him for specialist care. (Id. at 8.)
17   Because plaintiff failed to allege any wrongdoing by Lindsey, it was determined that he failed
18   to state a claim upon which relief may be granted against Lindsey. (Id.)
19          Finally, as to defendants Agbayani, Chang, and Metts, the magistrate judge found that
20   plaintiff failed to allege the requisite subjective state of mind for a claim of deliberate
21   indifference. (Id. at 8-9.) The findings and recommendations observe that, according to
22   plaintiff’s allegations, the three defendants lacked documentation of plaintiff’s serious medical
23   condition because the information was absent from his medical records. (Id. at 7.) While
24   plaintiff stated he informed Agbayani, Change, and Metts of his condition when he saw each,
25   plaintiff’s medical records would not have corroborated his self-reported diagnosis. (Id.) Still,
26

27   1
      Those ten are: Melissa Edgar, Jose Munoz, Kumiko Talley, Trena Miller, Ernest Zieglar,
     Grace Fajardo, Chinyere Nyenke, Christine Cabrales, Floro Soto, and Stuart Tamale. There are
28   no allegations of personal participation related to the Doe Defendants, as well.

                                                       2
             Case 1:18-cv-01527-DAD-GSA Document 17 Filed 07/22/20 Page 3 of 6



 1   each of the three defendants provided medical care, including Agbayani allegedly dispensing
 2   Liquitears and Chang dispensing some other, unnamed medication. (Id. at 7-8.) The findings
 3   and recommendations conclude that plaintiff did not demonstrate that the defendants believed
 4   plaintiff had a serious medical condition yet acted unreasonably. (Id. at 7.) That finding is
 5   underscored by a lack of allegations that defendants Agbayani, Chang, and Metts failed to
 6   promptly meet with, examine, and treat plaintiff. (Id. at 8.)
 7            On May 7, 2020, plaintiff filed objections to the findings and recommendations. (Doc.
 8   No. 16.) In his objections, plaintiff now contends that his diagnosis of uveitis was noted in his
 9   medical records but that the medication previously prescribed for treatment was not, and that,
10   as a result, defendants made “erroneous treatment decision[s],” leading to “deliberate
11   indifference liability” because defendants’ treatment decisions were rendered in the “absence of
12   professional judgment.”2 (Id. at 1-2.) Plaintiff further avers that each of the fourteen named
13   defendants is responsible because his or her name appears in plaintiff’s medical records over
14   the course of events giving rise to plaintiff’s complaint. Therefore, plaintiff argues, none of the
15   defendants should be dismissed from this action. (Id. at 3.)
16            The court agrees with the magistrate judge’s findings. Plaintiff’s second amended
17   complaint does not allege personal actions taken by ten of the named defendants; fails to state a
18   claim upon which relief might be granted against defendant Lindsey; and does not allege the
19   requisite subjective state of mind for a claim of deliberate indifference against defendants
20   Agbayani, Chang, and Metts. Second, plaintiff’s objections largely do not address the
21
     2
22       Plaintiff writes:
23
                       In 2017, my uveitis returned. At this time medical information was
24                     missing in my records. . . . [M]y diagnose [sic] uveitis conditions
                       was in my file[.] It was missing information not completely with
25                     my diagnose. Medical officials could not find my medication to
                       treat my uveitis. . . . The diagnose uveitis was in my medical file but
26
                       did not show medical treatment (medication) or all the details of my
27                     diagnose.

28   (Doc. No. 16 at 1.)

                                                         3
           Case 1:18-cv-01527-DAD-GSA Document 17 Filed 07/22/20 Page 4 of 6



 1   substance of the findings and recommendations. Plaintiff’s single objection that does address
 2   substance—that the names of all fourteen defendants appear in his medical records—is
 3   insufficient to overcome the lack of personal allegations against ten of the fourteen. For these
 4   reasons, the court agrees with the magistrate judge that plaintiff’s second amended complaint
 5   should be dismissed.
 6          Finally, the court briefly addresses the new allegations contained in plaintiff’s
 7   objections. New allegations contained in an opposition motion are irrelevant when deciding a
 8   motion to dismiss pursuant to Rule 12(b)(6). Schneider v. California Dept. of Corr., 151 F.3d
 9   1194, 1197 n.1 (9th Cir. 1998). “In determining the propriety of a Rule 12(b)(6) dismissal, a
10   court may not look beyond the complaint to a plaintiff’s moving papers, such as a
11   memorandum in opposition to a defendant’s motion to dismiss” because the memorandum is
12   not a pleading under Federal Rule of Civil Procedure 7(a). Id. (emphasis original).
13          Further, plaintiff attached exhibits to his first amended complaint, but those exhibits are
14   not part of the record now under consideration. (See Doc. No. 7.) Plaintiff neither attached
15   exhibits to his second amended complaint (the operative complaint), nor did he request
16   permission under Local Rule 220 for removal of the first amended complaint’s exhibits in order
17   that they be attached to his current pleading. For that reason, the court does not consider the
18   previous exhibits.
19          Nevertheless, in considering whether to grant plaintiff leave to amend, the court
20   considers plaintiff’s allegations in his opposition. See, e.g., Cohn v. Bank of Am., No. 2:10-CV-
21   00865 MCE, 2011 WL 98840, at *10 (E.D. Cal. Jan. 12, 2011). Amendment of plaintiff’s
22   complaint consistent with his opposition and operative complaint is futile. “Indifference ‘may
23   appear when prison officials deny, delay or intentionally interfere with medical treatment, or it
24   may be shown by the way in which prison physicians provide medical care.’” Jett v. Penner,
25   439 F.3d 1091, 1096 (9th Cir. 2006) (quoting McGuckin v. Smith, 974 F.2d 1050 (9th
26   Cir.1991), overruled on other grounds by WMX Techs. v. Miller, 104 F.3d 1133 (9th Cir. 1997)
27   (en banc)). A “plaintiff must show that the course of treatment the doctors chose was
28   medically unacceptable under the circumstances and that the defendants chose this course in

                                                     4
             Case 1:18-cv-01527-DAD-GSA Document 17 Filed 07/22/20 Page 5 of 6



 1   conscious disregard of an excessive risk to the plaintiff’s health.” Hamby v. Hammond, 821
 2   F.3d 1085, 1092 (9th Cir. 2016) (internal quotations omitted) (citing Snow, 681 F.3d at 988),
 3   overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014)
 4   (en banc)). “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
 5   1051, 1060 (9th Cir. 2004).
 6           Nothing alleged in plaintiff’s operative complaint or his opposition to the motion to
 7   dismiss supports his new allegation that, in light of plaintiff’s diagnosis appearing in his
 8   medical records, defendants Agbayani, Chang, and Metts chose a course of treatment that was
 9   medically unacceptable under the circumstances let alone that they chose it in conscious
10   disregard of an excessive risk to plaintiff’s health. Plaintiff’s complaint and opposition are
11   devoid of supporting facts, such as the specific diagnosis given by Agbayani, Change, and
12   Metts; the name of the medication given to plaintiff by Chang; what that medication is used for
13   or why it was inappropriate for plaintiff’s condition. Yet it is clear plaintiff was being treated
14   for some eye condition.
15           To reiterate, plaintiff alleges the healthcare providers met with, examined, and treated
16   plaintiff; they prescribed medications in two instances; and they advised plaintiff to follow up if
17   his condition did not improve. Even if the healthcare providers knew from plaintiff’s medical
18   records that plaintiff had previously been diagnosed with uveitis, and they treated him for a
19   different eye condition, that alone does not support an inference of deliberate indifference and
20   does not demonstrate the healthcare providers failed to exercise professional judgment. As the
21   findings and recommendations observed, “[a]lthough plaintiff may be able to state a claim for
22   negligence or gross negligence, he has not shown that any defendants acted with deliberate
23   indifference.” (Doc. No. 15 at 9.) The court agrees with the findings and recommendations
24   that plaintiff has not suggested any basis upon which the deficiencies outlined above can be
25   cured by amendment. Therefore, leave to amend is inappropriate. (See id.)
26           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
27   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
28   /////

                                                      5
           Case 1:18-cv-01527-DAD-GSA Document 17 Filed 07/22/20 Page 6 of 6



 1   including Plaintiff’s objections, the court finds the findings and recommendations to be
 2   supported by the record and proper analysis.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1.      The findings and recommendations issued by the magistrate judge on April 13,
 5                  2020, (Doc. No. 15), are adopted in full;
 6          2.      This action is dismissed, with prejudice, based on plaintiff’s failure to state a
 7                  claim upon which relief may be granted under § 1983; and
 8          3.      The Clerk of Court is directed to close this case.
 9
     IT IS SO ORDERED.
10

11      Dated:     July 22, 2020
                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      6
